Exhibit 99.1 The Savannah Bancorp, Inc. October 16, 2007 For Release: Immediately Savannah Bancorp Reports Decline in Third Quarter EPS and Declares Regular Quarterly Dividend SAVANNAH, Ga.(Prime Newswire) - October 16, 2007 - The Savannah Bancorp, Inc. (Nasdaq: SAVB) reported net income for the third quarter 2007 of $2,381,000, a decrease of 8.1 percent from $2,590,000 in the third quarter 2006.Net income per diluted share was 40 cents compared to 44 cents per diluted share in the third quarter of 2006, a decrease of 9.1 percent.Prior period per share amounts have been restated to reflect the 5-for-4 stock split in December 2006.The decline in third quarter earnings results primarily from a higher provision for credit losses and a lower net interest margin due in part to higher deposit costs and higher nonaccrual loan balances. The Company completed the previously announced acquisition of Minis & Co., Inc. (“Minis”) on August 31, 2007.Minis is a registered investment advisory firm based in Savannah, Georgia with approximately $500 million in assets under management.Minis provides fee-only investment services and will operate as a separate subsidiary of the Company. Return on average equity was 13.04 percent, return on average assets was 1.08 percent and the efficiency ratio was 54.65 percent in the third quarter 2007. Total assets increased 12 percent to $889 million at September 30, 2007, up $95 million from $794 million a year earlier.Loans, excluding loans held for sale, were $778 million compared to $684 million one year earlier, an increase of 14 percent.Deposits totaled $746 million and $662 million at September 30, 2007 and 2006, respectively, an increase of 13 percent. The allowance for credit losses was 1.26% at September 30, 2007 and 2006.Nonperforming assets were $7,908,000 or 1.02 percent of total loans and other real estate at September 30, 2007 compared to $3,637,000 or 0.53 percent at September 30, 2006.Third quarter net charge-offs were $321,000 for 2007 compared to netcharge-offs of $340,000 in the same period in 2006.The provision for credit losses for the third quarter of 2007 was $635,000 compared to $360,000 for the third quarter of 2006.Net charge-offs were $686,000 for the first nine months of 2007 compared to net charge-offs of $337,000 in the first nine months of 2006.The provision for credit losses for the first nine months of 2007 was $1,530,000 compared to $1,135,000 for the first nine months of 2006. John Helmken, President and CEO, said, “The current slowdown in the real estate markets has affected several of our individual borrowers who are dependent on the sale of residential real estate to liquidate their loans, particularly a few older loans in the Hilton Head/Bluffton market.While we are experiencing an increase in nonperforming assets and in net charge-offs in 2007, our conservative underwriting history is serving us well.Credit problems to date are relatively small and isolated and are primarily related to the slower real estate market.We began decreasing our exposure to construction loans 18 months ago and that has proved to be a prudent decision. ” Helmken added, “While our nonperforming loans and charge-offs are below peer and industry levels, they are unacceptable for us.We have addressed those issues head on and do not expect them to distract us as we close out 2007 and step cautiously but optimistically into 2008.” For the first nine months of 2007, net income was $7,283,000 versus $7,479,000 in the first nine months of 2006.Earnings per diluted share were $1.23 and $1.27 in the first nine months of 2007 and 2006, respectively.Return on average equity was 13.94 percent, return on average assets was 1.14 percent, net interest margin was 4.08 percent and the efficiency ratio was 54.60 percent in the first nine months of 2007. Net interest income increased 2.3 percent in the third quarter 2007 over the third quarter 2006.Third quarter net interest margin declined to 3.95 percent in 2007 from 4.42 percent in 2006 primarily due to higher funding costs and changes in the deposit mix.Noninterest income increased $108,000, or 10 percent in the third quarter of 2007 versus the same period in 2006 due to higher trust and investment management fees of $215,000 partially offset by lower mortgage related income and lower service charges on deposit accounts.Noninterest expense increased $231,000 or 4.7 percent in the third quarter 2007 compared to - 1 - the third quarter 2006.Higher personnel, occupancy, equipment and information technology costs were partially offset by lower other operating expenses. Today, the Board of Directors approved a regular quarterly cash dividend of 12 cents per share payable on November 19, 2007 to shareholders of record on October 26, 2007. The Savannah Bancorp, Inc. (SAVB), a bank holding company for The Savannah Bank, N.A., Bryan Bank & Trust (Richmond Hill, Georgia), Harbourside Community Bank (Hilton Head Island, SC) and Minis & Co., Inc., is headquartered in Savannah, Georgia.SAVB began operations in 1990.Its primary businesses include deposit, credit, trust, investment and mortgage origination services provided to local customers. This press release may contain forward-looking statements as defined by federal securities law which involve significant risks and uncertainties.Actual results could differ materially from those contained in or implied by such statements for a variety of reasons including, but not limited to: changes in interest rates; changes in accounting principles, policies, or guidelines; significant changes in the economic scenario: significant changes in regulatory requirements; and significant changes in securities markets.The Savannah Bancorp, Inc. does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made.Any such statements are made in reliance on the safe harbor protections provided under the Private Securities Act of 1995. Contacts: John C. Helmken II, President and CEO, 912-629-6486 Robert B. Briscoe, Chief Financial Officer, 912-629-6525 Attachments -2 - The Savannah Bancorp, Inc. and Subsidiaries Third Quarter Financial Highlights September 30, 2007 and 2006 ($ in thousands, except share data) (Unaudited) % Balance Sheet Data at September 30 2007 2006 Change Total assets $889,196 $793,746 12 Interest-earning assets 844,287 756,095 12 Loans 778,262 683,926 14 Allowance for credit losses 9,842 8,611 14 Non-accruing loans 5,028 1,371 267 Loans past due 90 days – accruing 1,728 466 271 Other real estate owned 1,152 1,800 (36) Deposits 745,878 662,381 13 Interest-bearing liabilities 717,357 618,228 16 Shareholders' equity 75,164 64,369 17 Allowance for credit losses to total loans 1.26 % 1.26 % - Nonperforming assets to total loans and OREO 1.02 % 0.53 % 93 Loan to deposit ratio 104.34 % 103.25 % 1.1 Equity to assets 8.45 % 8.11 % 4.2 Tier 1 capital to risk-weighted assets 11.04 % 11.30 % (0.6) Total capital to risk-weighted assets 12.29 % 12.55 % (0.6) Book value per share (a) $12.70 $11.15 14 Outstanding shares (a) 5,917 5,771 2.5 Market value per share (a) $24.69 $26.64 (7.3) Performance Ratios for the Third Quarter Net income $2,381 $2,590 (8.1) Return on average assets 1.08 % 1.34 % (19) Return on average equity 13.04 % 16.46 % (21) Net interest margin 3.95 % 4.42 % (11) Efficiency ratio 54.65 % 53.90 % 1.4 Per share data: (a) Net income – basic $0.41 $0.45 (8.9) Net income – diluted $0.40 $0.44 (9.1) Dividends $0.120 $0.112 7.1 Average shares: (a) Basic 5,862 5,761 1.8 Diluted 5,928 5,886 0.7 Performance Ratios for the First Nine Months Net income $7,283 $7,479 (2.6) Return on average assets 1.14 % 1.32 % (14) Return on average equity 13.94 % 16.51 % (16) Net interest margin 4.08 % 4.50 % (9.3) Efficiency ratio 54.60 % 54.06 % 1.0 Per share data: (a) Net income - basic $1.25 $1.30 (3.8) Net income - diluted $1.23 $1.27 (3.1) Dividends $0.360 $0.336 7.1 Average shares: (a) Basic 5,823 5,760 1.1 Diluted 5,905 5,889 0.3 (a)Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. -3 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2007 and 2006 ($ in thousands, except share data) (Unaudited) September 30, 2007 2006 Assets Cash and due from banks $16,211 $17,036 Interest-bearing deposits 2,073 3,916 Federal funds sold 6,747 17,098 Cash and cash equivalents 25,031 38,050 Securities available for sale, at fair value (amortized cost of $62,192 in 2007 and $51,684 in 2006) 62,171 51,276 Loans held for sale 41 832 Loans, net of allowance for credit losses of $9,842 in 2007 and $8,611 in 2006 768,420 675,315 Premises and equipment, net 6,525 6,135 Other real estate owned 1,152 1,800 Bank-owned life insurance 5,926 5,710 Goodwill and other intangible assets, net 3,644 - Otherassets 16,286 14,628 Total assets $889,196 $793,746 Liabilities Deposits: Noninterest-bearing $90,342 $105,084 Interest-bearing demand 107,879 100,972 Savings 17,043 18,272 Money market 188,947 144,771 Time deposits 341,667 293,282 Total deposits 745,878 662,381 Short-term borrowings 48,453 37,229 FHLB advances - long-term 3,058 13,392 Subordinated debt 10,310 10,310 Other liabilities 6,333 6,065 Total liabilities 814,032 729,377 Shareholders' equity Common stock, par value $1 per share: authorized 20,000,000 shares; issued 5,916,797 and 4,617,022 shares in 2007 and 2006, respectively 5,917 4,617 Preferred stock, par value $1 per share: authorized 10,000,000 shares, none issued - - Additional paid-in capital 38,260 36,659 Retained earnings 30,870 23,815 Treasury stock, 318 and 255 shares in 2007 and 2006, respectively (4) (4) Accumulated other comprehensive income (loss), net 121 (718) Total shareholders' equity 75,164 64,369 Total liabilities and shareholders' equity $889,196 $793,746 -4 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Income For the Nine Months and Five Quarters Ending September 30, 2007 and 2006 ($ in thousands, except per share data) (Unaudited) (Unaudited) For the Nine Months Ended 2007 2006 Q3-07 / September 30, % Third Second First Fourth Third Q3-06 2007 2006 Chg Quarter Quarter Quarter Quarter Quarter % Chg Interest and dividend income Loans, including fees $44,420 $37,478 19 $15,196 $14,872 $14,351 $14,063 $13,209 15 Loans held for sale 84 506 (83) 15 35 34 52 64 (77) Investment securities 2,140 1,641 30 794 726 620 599 572 39 Deposits with banks 245 166 48 44 119 83 127 65 (32) Federal funds sold 426 441 (3.4) 130 125 172 116 166 (22) Total interest and dividend income 47,315 40,232 18 16,179 15,877 15,260 14,957 14,076 15 Interest expense Deposits 19,534 13,588 44 6,963 6,479 6,092 5,754 5,251 33 Short-term borrowings 1,889 1,240 52 647 618 625 561 326 99 FHLB advances 367 610 (40) 48 155 164 168 166 (71) Subordinated debt 629 602 4.5 213 213 203 214 214 (0.5) Total interest expense 22,419 16,040 40 7,871 7,465 7,084 6,697 5,957 32 Net interest income 24,896 24,192 2.9 8,308 8,412 8,176 8,260 8,119 2.3 Provision for credit losses 1,530 1,135 35 635 395 500 450 360 76 Net interest income after the provision for credit losses 23,366 23,057 1.3 7,673 8,017 7,676 7,810 7,759 1.1 Noninterest income Service charges on deposits 1,034 1,137 (9.1) 339 348 347 389 384 (12) Mortgage related income, net 517 686 (25) 141 166 210 200 203 (31) Trust and investment management fees 744 488 53 379 189 176 170 164 131 Other operating income 922 902 2.2 305 297 319 331 305 - Total noninterest income 3,217 3,213 0.1 1,164 1,000 1,052 1,090 1,056 10.2 Noninterest expense Salaries and employee benefits 8,721 8,193 6.4 2,919 2,838 2,964 2,659 2,717 7.4 Occupancy and equipment 2,336 2,152 8.6 796 782 758 768 755 5.4 Information technology 1,194 1,108 7.8 388 381 425 417 372 4.3 Other operating expense 3,099 3,363 (7.9) 1,073 1,025 1,000 1,293 1,101 (2.5) Total noninterest expense 15,350 14,816 3.6 5,176 5,026 5,147 5,137 4,945 4.7 Income before income taxes 11,233 11,454 (1.9) 3,661 3,991 3,581 3,763 3,870 1.3 Income tax expense 3,950 3,975 (0.6) 1,280 1,400 1,270 1,240 1,280 7.8 Net income $7,283 $7,479 (2.6) $2,381 $2,591 $2,311 $2,523 $2,590 (8.1) Net income per share: (a) Basic $ 1.25 $ 1.30 (3.8) $ .41 $ .44 $ .40 $ .44 $ .45 (8.9) Diluted $ 1.23 $ 1.27 (3.1) $ .40 $ .44 $ .39 $ .43 $ .44 (9.1) Average basic shares (000s) (a) 5,823 5,760 1.1 5,862 5,824 5,783 5,779 5,761 1.8 Average diluted shares (000s) (a) 5,905 5,889 0.3 5,928 5,899 5,890 5,884 5,886 0.7 Performance Ratios Return on average equity 13.94% 16.51% (16) 13.04% 14.94% 13.90% 15.33% 16.46% (21) Return on average assets 1.14% 1.32% (14) 1.08% 1.23% 1.12% 1.24% 1.34% (19) Net interest margin 4.08% 4.50% (9.3) 3.95% 4.13% 4.17% 4.26% 4.42% (11) Efficiency ratio 54.60% 54.06% 1.0 54.65% 53.40% 55.78% 54.94% 53.90% 1.4 Average equity 69,856 60,575 15 72,436 69,583 67,434 65,297 62,435 16 Average assets 855,336 756,582 13 875,532 855,989 834,033 809,491 767,649 14 Average interest-earning assets 819,640 721,755 14 837,596 821,253 799,678 772,192 732,405 27 (a) Share and per share amountshave been restated to reflect theeffect of a 5-for-4 stock split in December 2006. -5 - The Savannah Bancorp, Inc. & Subsidiaries Loan Concentration Schedule September 30, 2007 and December 31, 2006 ($ in thousands) 9/30/07 % of Total 12/31/06 % of Total % DollarChange Non-residential real estate Owner-occupied $114,533 15 $90,848 13 26 Non owner-occupied 100,437 13 98,032 13 2 Construction 29,052 4 22,128 3 31 Commercial land and lot development 36,202 5 35,610 5 2 Total non-residential real estate 280,224 37 246,618 34 14 Residential real estate Owner-occupied – 1-4 family 81,784 10 87,965 12 (7) Non owner-occupied – 1-4 family 114,208 14 (a)101,397 14 13 Construction 61,320 8 (a)77,417 11 (21) Residential land and lot development 111,745 14 93,060 13 20 Home equity lines 40,881 5 40,794 6 - Total residential real estate 409,938 52 400,633 56 2 Total real estate loans 690,162 89 647,251 90 7 Commercial 70,167 9 57,740 8 22 Consumer 18,450 2 16,624 2 11 Unearned fees, net (517) - (693) - (25) Total loans, net of unearned fees $ 778,262 100 $ 720,922 100 8 (a) Includes a reclassification of $33 million of completed construction loans from the construction category to the non-owner occupied 1-4 family category to conform to the September 30, 2007 presentation as required by regulatory guidelines. During the first nine months of 2007, residential real estate loans grew two percent and non-residential real estate loans increased 14 percent.During 2006, decisions were made to de-emphasize residential construction loan growth as evidenced by the decline in the construction loan portfolio during 2007. Commercial and residential land and lot development portfolios generally represent loans to experienced real estate developers and financially strong, long-term real estate investors who have the financial strength to service the debt during the slower real estate markets.The residential lot loans include some high value lots in the Hilton Head/Bluffton, SC market where values have declined in certain developments.There does not appear to be any significant loss exposure to any one borrower or development in this market. -6 - The Savannah Bancorp, Inc. and Subsidiaries Average Balance Sheet and Rate/Volume Analysis – Third Quarter, 2007 and 2006 Taxable-Equivalent (a) Variance Average Balance Average Rate Interest (b) Attributable to QTD QTD QTD QTD QTD QTD Vari- 9/30/07 9/30/06 9/30/07 9/30/06 9/30/07 9/30/06 Ance Rate Volume ($ in thousands) (%) ($ in thousands) ($ in thousands) Assets $3,370 $5,035 5.18 5.12 Interest-bearing deposits $44 $65 ($21) $1 ($22) 60,393 49,344 5.13 4.45 Investments - taxable 781 554 227 85 142 2,320 2,110 6.16 7.71 Investments - non-taxable 36 41 (5) (8) 3 10,183 11,584 5.06 5.69 Federal funds sold 130 166 (36) (18) (18) 825 3,267 7.21 7.77 Loans held for sale 15 64 (49) (5) (44) 760,495 661,065 7.94 7.94 Loans (c) 15,212 13,225 1,987 0 1,987 837,586 732,405 7.68 7.65 Total interest-earning assets 16,218 14,115 2,103 55 2,048 37,946 35,244 Noninterest-earning assets $875,532 $767,649 Total assets Liabilities and equity Deposits $ 114,157 $ 95,279 2.04 1.42 NOW accounts 586 341 245 149 96 17,722 18,309 0.99 1.00 Savings accounts 44 46 (2) 0 (2) 175,681 140,731 4.44 4.08 Money market accounts 1,964 1,446 518 128 390 135,026 110,104 5.38 4.86 CDs, $100M or more 1,831 1,350 481 144 337 76,391 76,269 4.97 4.16 CDs, broker 956 799 157 156 1 123,740 110,752 5.07 4.55 Other time deposits 1,582 1,269 313 145 168 642,717 551,444 4.30 3.78 Total interest-bearing deposits 6,963 5,251 1,712 723 989 3,108 13,482 6.13 4.88 FHLB advances – long-term 48 166 (118) 42 (160) 50,760 26,123 5.06 4.95 Short-term borrowings 647 326 321 7 314 10,310 10,310 8.20 8.23 Subordinated debt 213 214 (1) (1) 0 Total interest-bearing 706,895 601,359 4.42 3.93 liabilities 7,871 5,957 1,914 743 1,171 88,654 96,497 Noninterest-bearing deposits 7,547 7,358 Other liabilities 72,436 62,435 Shareholders' equity $875,532 $767,649 Liabilities and equity 3.26 3.72 Interest rate spread 3.95 4.42 Net interest margin Net interest income $8,347 $8,158 $189 ($ 688) $877 $130,691 $131,046 Net earning assets $731,371 $647,941 Average deposits 3.78 3.22 Average cost of deposits 104% 102% Average loan to deposit ratio (a) This table shows the changes in interest income and interest expense for the comparative periods based on either changes in average volume or changes in average rates for interest-earning assets and interest-bearing liabilities.Changes which are not solely due to rate changes or solely due to volume changes are attributed to volume. (b) The taxable equivalent adjustment results from tax exempt income less non-deductible TEFRA interest expense and was $39in the third quarter 2007 and 2006. (c) Average nonaccruing loans have been excluded from total average loans and categorized in noninterest-earning assets. -7 - The Savannah Bancorp, Inc. and Subsidiaries Average Balance Sheet and Rate/Volume Analysis – First Nine Months 2007 and 2006 Taxable-Equivalent (a) Variance Average Balance Average Rate Interest (b) Attributable to YTD YTD YTD YTD YTD YTD Vari- 9/30/07 9/30/06 9/30/07 9/30/06 9/30/07 9/30/06 Ance Rate Volume ($ in thousands) (%) ($ in thousands) ($ in thousands) Assets $6,246 $4,652 5.24 4.77 Interest-bearing deposits $245 $166 $79 $16 $63 56,146 47,540 4.99 4.42 Investments - taxable 2,095 1,571 524 203 321 2,107 2,513 7.23 7.45 Investments - non-taxable 114 140 (26) (4) (22) 10,928 11,710 5.21 5.02 Federal funds sold 426 440 (14) 17 (31) 1,510 9,742 7.44 6.94 Loans held for sale 84 506 (422) 36 (458) 742,703 645,598 8.01 7.77 Loans (c) 44,468 37,527 6,941 1,159 5,782 819,640 721,755 7.74 7.47 Total interest-earning assets 47,432 40,350 7,082 1,458 5,624 35,696 34,827 Noninterest-earning assets $855,336 $756,582 Total assets Liabilities and equity Deposits $ 114,477 $ 91,856 2.05 1.20 NOW accounts 1,752 824 928 584 344 18,301 19,356 1.00 0.99 Savings accounts 137 144 (7) 1 (8) 162,753 132,957 4.37 3.59 Money market accounts 5,324 3,568 1,756 776 980 125,933 102,138 5.35 4.53 CDs, $100M or more 5,038 3,464 1,574 626 948 74,866 81,930 4.83 3.77 CDs, broker 2,706 2,311 395 650 (255) 121,651 103,322 5.03 4.24 Other time deposits 4,577 3,277 1,300 611 689 617,981 531,559 4.23 3.42 Total interest-bearing deposits 19,534 13,588 5,946 3,220 2,726 9,454 16,584 5.19 4.92 FHLB advances – long-term 367 610 (243) 33 (276) 49,416 33,863 5.11 4.89 Short-term borrowings 1,889 1,239 650 56 594 10,310 10,310 8.16 7.81 Subordinated debt 629 602 27 27 0 Total interest-bearing 687,161 592,316 4.36 3.62 liabilities 22,419 16,039 6,380 3,278 3,102 91,527 96,201 Noninterest-bearing deposits 6,792 7,490 Other liabilities 69,856 60,575 Shareholders' equity $855,336 $756,582 Liabilities and equity 3.38 3.85 Interest rate spread 4.08 4.50 Net interest margin Net interest income $25,013 $24,311 $702 ($ 1,820) $2,522 $132,479 $129,439 Net earning assets $709,508 $627,760 Average deposits 3.68 2.89 Average cost of deposits 105% 103% Average loan to deposit ratio (a) This table shows the changes in interest income and interest expense for the comparative periods based on either changes in average volume or changes in average rates for interest-earning assets and interest-bearing liabilities.Changes which are not solely due to rate changes or solely due to volume changes are attributed to volume. (b) The taxable equivalent adjustment results from tax exempt income less non-deductible TEFRA interest expense and was $117 $119 in the first nine months 2007 and 2006, respectively. (c) Average nonaccruing loans have been excluded from total average loans and categorized in noninterest-earning assets. - 8 -
